              Case 2:20-mj-10059-MAH Document 25 Filed 05/05/20 Page 1 of 6 PageID: 62
                                                   FEDERAL PUBLIC DEFENDER
                                                    DISTRICT OF NEW JERSEY

 RICHARD COUGHLIN                                           1002 Broad Street                                              CHESTER M. KELLER
FEDERAL PUBLIC DEFENDER                                  Newark, New Jersey 07102                                            FIRST ASSISTANT


                                                        (973) 645-6347 Telephone
                                                        (973) 645-3101 Facsimile


                                                                 May 5, 2020

           VIA ECF & ELECTRONIC MAIL
           Honorable Edward S. Kiel
           United States District Judge
           Martin Luther King Building & U.S. Courthouse
           50 Walnut Street
           Newark, NJ 07101

                                                Re:        United States v. Jose Torres
                                                           Crim. No. 20-10059-M (MAH)

           Dear Judge Kiel:

                  Mr. Torres respectfully submits this letter in lieu of a more formal request that he
           be released on bail, pursuant to 18 U.S.C. § 3142(c). Section 3142 directs the release of a
           defendant upon the combination of those “least restrictive” conditions that will ensure
           his appearance in court and the safety of the community. Both can be achieved here
           with Mr. Torres’ release under the following strict conditions:
                  1. $200,000 bond secured by the equity in the home owned by L          Z     ;1
                  2. Three (3) co-signers;
                  3. Two (2) third-party custodians;
                  4. Home detention with GPS location monitoring;
                  5. Supervision by Pre-Trial Services;
                  6. Surrender of all passports and travel documents, with an agreement not to
                     apply for additional travel documents;
                  7. No contact with any victims or any witness(es) slated to testify, upon the
                     specific identification of these person(s) by the government;
                  8. Monitoring of his cell phone/computer/internet access; and
                  9. All other standard conditions of home detention.
                  Mr. Torres’s situation is one that leads to the conclusion that release, albeit it
           under strict conditions, is merited. As a general matter, for defendants like Mr. Torres –


       1Pre-Trial Services has already vetted the co-signers and third-party custodians
       Mr. Torres proposes and has found them acceptable.
                          ___________________________________________________________________________________

                                    800-840 Cooper Street, Suite 350, Camden, New Jersey 08102 (856) 757-5341

                            22 South Clinton Avenue, Station Plaza 4, 4th Floor Trenton, New Jersey 08609 (609) 989-2160
  Case 2:20-mj-10059-MAH Document 25 Filed 05/05/20 Page 2 of 6 PageID: 63



citizens with strong ties to the area who have no previous contact with the criminal
justice system and who are charged with a non-violent crime – detention is not
presumed. See § 3142(e)(2) (listing cases for which there is rebuttable presumption of
detention); ECF 17 (Order of Detention does not identify this case as subject to
rebuttable presumption). See also United States v. Traitz, 907 F.2d 322, 325 (3d Cir.
1986) (noting that, in cases other than those described in § 3142(e)(2), “release on
conditions remains the norm”). Instead, Mr. Torres’ bail request was denied at his
initial appearance, but he was afforded “the right to make a bail application at a later
time.” ECF 17. That accords with the offense charged, essentially, conducting or
engaging in prostitution across state lines. See 18 U.S.C. § 2422(a) (criminalizing
“persuad[ing], induc[ing], entic[ing], [or] coerc[ing]” someone to travel interstate or
internationally “to engage in prostitution or engage in any sexual act for which any
person can be charged with a criminal offense[.]”). “Coercion” is nowhere defined as or
limited to physical coercion, meaning that this offense can be committed with violence –
or without. Cf., e.g., United States v. Jackson, 2015 WL 13597901 at *6 (N.D. Ind.
12/2/2015), vacated and remanded by United State v. Jackson, (7th Cir. 2019) (citation
omitted) (court in sex-trafficking case noted that sex offenses with adult victims can be
committed by means of fraud, manipulation or simply offering money, rather than by
physical violence).
       The government must now prove “by clear and convincing evidence, that no
condition or combination [of conditions] will assure [the defendant’s continued
appearance or] the safety of the community.” Traitz, 807 F.2d at 325 (citing 18 U.S.C. §
3142(f)). The government has not done so at this juncture. The government argues,
first, that Mr. Torres presents an untenable flight risk. So far, the government has only
pointed to Mr. Torres’s travel within the United States and trips to El Salvador, his
birthplace. Mr. Torres, however, is an American citizen and has been one for decades.
The fact that he is an immigrant, as are so many Americans, with ties and travel abroad,
cannot and should not legitimately be held against him. It is also legally of no moment.
See § 3142(g) (birthplace is not among factors to be considered).
       Instead, the Court can place restrictive conditions to address his domestic and
international travel. See generally § 3142(c)(B)(xiv) (court may impose any reasonably



                                             2
  Case 2:20-mj-10059-MAH Document 25 Filed 05/05/20 Page 3 of 6 PageID: 64



necessary conditions). Mr. Torres will turn in his American and Salvadoran passports,
along with all copies, to Pre-Trial Services. See § 3142(c)(B)(iv). He can also be subject
to real-time GPS electronic monitoring, so that Pre-Trial Services is able to confirm that
he is, in fact, at home at all times. See id. Indeed, Mr. Torres will be locked down in the
home, see id., unable to leave the home or even to be more than 100 feet from the
location-monitoring device attached to the landline. He will be far more constrained
than most people on bail and even more so than people currently sheltering in place.
       And while these restrictions are designed to keep Mr. Torres within a 100ft.
radius of that landline, the GPS monitoring bracelet does even more. With this
technology, Pre-Trial Services can track Mr. Torres in real time. And were he to take the
bewildering step of violating his conditions after being released following almost three
months in local custody, the GPS information can be used to determine his precise
location. In short, his whereabouts can be tracked at all times of the day or night.
       Mr. Torres is a naturalized United States citizen who has lived in this country,
and in New Jersey, for over three decades. He arrived in 1986 and has lived in New
Jersey since 1987. He has worked at the same company for several years, he went to
college in New Jersey, and he has only worked in the NYC metro area. He also has two
children who are American citizens. See § 3142(g)(A) (length of residence in community
and ties to community are relevant factors). His ties to the United States, and to New
Jersey specifically, are strong. He also has no criminal history, nor does he have any
history of drug or alcohol abuse. See id. (criminal and substance abuse history are
relevant).
       In addition to these factors, Mr. Torres’ family and close friends have put
themselves on the line for him, and he has no intention of letting them down or placing
them or their assets in any risk whatsoever. Friends who own a business, the D               s,
have offered to be co-signers, as have L    &K       Z     , all of whom have been
approved by Pre-Trial Services. In addition, L     Z     a believes in Mr. Torres so
strongly that he is willing to post his home and he and his wife, M       M          , are
both willing to act as third-party custodians for this Court. This level of support from all
sides evinces the strong faith these people have for Mr. Torres, and it speaks volumes.
       Mr. Torres’s actions and this support are not those of someone wishing to hide
from the government, much less someone who intends to flee the jurisdiction. Instead,


                                             3
    Case 2:20-mj-10059-MAH Document 25 Filed 05/05/20 Page 4 of 6 PageID: 65



they indicate, rather forcefully, that Mr. Torres intends to comply with the directives of
this Court. Nothing more is necessary to assure Mr. Torres’s appearance for trial.
       Similarly, the proposed bail conditions will protect the public. The government
asserts that Mr. Torres is a danger to the public, purportedly because of the violent acts
alleged in the complaint. But this position overlooks critical facts. First, there is no
verifiable information in Mr. Torres’ history to suggest that he is a danger to the public.
He has no criminal record. There are no restraining orders or instances of domestic
violence. There is nothing to show any history of intimidation, much less violence.
Tellingly, the government did not charge assault, although it alleges that Mr. Torres
committed assaults. See Complaint, Attachment B, ¶¶ 1-3. It did not charge any other
actions, although it supposedly has located “several of [Mr.] Torres’ victims.” Id., ¶ 2. It
did not charge rape, but made sure to include that highly prejudicial claim in the first
paragraph of the of the substance of the complaint. See id., ¶ 1. In other words, the
government is alleging that society cannot be safe with Mr. Torres free because of these
heinous acts he supposedly committed, but has offered no verifiable evidence.
       Second, as noted at the initial appearance, the government could have acted
sooner, and should have acted sooner, if it truly believed that the public were in danger
with Mr. Torres free. It has alleged two instances of conduct that occurred four years
apart, in 2015 and 2019. But while the attachment to the complaint alleges aggressive
behavior, it is worth noting that, the government’s outrage at his alleged conduct aside,
no charges were brought until now, despite the allegation that he committed an act in
2015, despite the fact that the government had access to the website for sex workers he
allegedly used, and despite the government’s statement that news about him and his
purported dangerousness were the topic of conversations on this site.2 The government
has provided no concrete information to justify the delay in bringing these charges, but
offered instead its insight that sex workers are not trusting of law enforcement, making
these crimes are difficult to prosecute. But that the prosecution would be very
challenging neither addresses nor changes the fact that the government could have
charged Mr. Torres earlier instead of waiting to charge an alleged offense from 2019.

2By way of example, cases stemming from this particular website, backpage.com, had
begun at least by 2012 and had reached the appeals court level by 2015. See, e.g., United
States v. Devault, 608 Fed. Appx. 386 (6th Cir. 2015) (memorandum opinion).


                                              4
  Case 2:20-mj-10059-MAH Document 25 Filed 05/05/20 Page 5 of 6 PageID: 66



       Beyond the complaint, the government can point to nothing that demonstrates a
concrete, identified risk to the public. Again, any concern that Mr. Torres will be at
large and able to wreak havoc upon the general populace is addressed and resolved with
the home detention and location monitoring proposed by Mr. Torres. He will not be
able to leave the home to endanger anyone, and his phone/internet access will be
monitored to ensure that he is not engaging in the type of conduct alleged. Mr. Torres
also reminds the Court that despite his arrest almost three months ago on these charges,
he has yet to see one scintilla of evidence, much less proof, of these allegations. While it
is frustrating for Mr. Torres not to be able to answer this evidence, it is also extremely
prejudicial to his ability to bring this bail motion. For instance, Mr. Torres recalls the
government offering a wealth of “proof” and evidence to the Court at the initial
appearance (such as about the electronics seized, Mr. Torres’ travel, etc.), but he has
seen none of this evidence, and is once again at the government’s mercy for these
allegations; he will only be able to stand up in court and try to refute them with no
records or documents, placing him at a distinct disadvantage. 3
       Once again, the government will seek to argue that he should remain in custody
on the basis of this undisclosed “evidence” while simultaneously denying Mr. Torres the
ability to undercut it. Rather than have a repeat of the first bail hearing, at which the
government’s refusal to provide any information to Mr. Torres worked to his
disadvantage, he asks that the Court not consider any information that the government
has not provided to Mr. Torres.4 Otherwise, he enters this hearing hamstrung by the

3 Indeed,  Mr. Torres opposed the government’s second request to delay the preliminary
hearing and indictment because, inter alia, he had received no discovery and would not
be entitled to any discovery or to litigate the discovery process until he is indicted. Only
at that hearing (2 months after Mr. Torres’ arrest) did the government consent to
disclose some discovery, but it still refused to adhere to the dictates of Fed.R.Crim.P. 16.
In representing to the Court that it would provide “some” discovery, the government,
however, failed to inform the Court (or Mr. Torres) that before it provides a single
document in discovery, it would require a protective order that prohibits the
dissemination of certain materials to Mr. Torres himself, which itself may well require
litigation to resolve – but because Rule 16’s protections do not apply after indictment, he
has no vehicle to do that, so he could remain without discovery for some unknown
period of time, unable to defend his case or clear his name.
4 Alternatively, Mr. Torres requests that if the government is going to rely on

information outside the bail report (his history and characteristics, his record, etc.), it be
required to provide it to Mr. Torres one full business day in advance of the bail hearing.


                                              5
  Case 2:20-mj-10059-MAH Document 25 Filed 05/05/20 Page 6 of 6 PageID: 67



very rules of discovery that are supposed to help him prepare his defense in a fair and
just manner under the constitution.
       All indications are that Mr. Torres has every intention to remain in New Jersey to
face the charges. The release statute does not direct that every possible condition
available be put in place, only the least restrictive combination that will ensure the twin
goals of bail be imposed, but Mr. Torres is nonetheless agreeing to be placed on the most
restrictive bail conditions available. He will be on home detention with GPS LM, and his
passports will be confiscated. In other words, he has nowhere to go and no way to get
there. And if that were in some way to change, he and his co-signers will be answerable
to the government for $200,000 and the Z            will lose their home, an unacceptable
option for Mr. Torres. Mr. Torres would also forfeit any right to return to the US, his
adopted country and home to him and his children, as a free man. His liberty in the
country is not something Mr. Torres is willing to risk.
       Mr. Torres therefore respectfully requests that the Court grant him release on
bond under the stringent conditions proposed. Absent this modification, Mr. Torres
would necessarily remain custody, a result that is contrary to the spirit of § 3142(c) and
unwarranted by the evidence presented so far. If the Court is inclined once again to
reject Mr. Torres’ request for bail, he asks that the Court issue its findings in a written
detention order. See United States v. Mantecon-Zayas, 949 F.2d 548, 551 (1st Cir. 1991)
(requiring findings by court in such situations to explain why disputed condition is
indispensable; noting findings help ensure proper operation of detention, aid in
focusing appellate scrutiny, and that legislative history suggests that written finding
requirement § 3142(i) must be satisfied) (citation omitted).
       Mr. Torres thanks the Court for its consideration of his request.

                                    Respectfully,
                                    /s/ Lisa M. Mack



cc:    Emma Spiro – via Electronic Mail
       Jose Torres – via US Mails

Only with the ability to review this evidence can Mr. Torres reasonably be expected to
counter it.


                                              6
